Citation Nr: 0215396	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right wrist 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO decision which denied 
an increase in a 10 percent rating for a right wrist 
disability.

A Travel Board hearing was held in April 2001, before 
Lawrence Sullivan, the Board Member signing this document.  
The Board Member had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 
& Supp. 2002).  A transcript of the hearing testimony has 
been associated with the claims file.  

The Board remanded the case in July 2001 for further 
development, and the case was returned to the Board in 
September 2002.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's right wrist disability is manifested by X-
ray evidence of degenerative joint disease with some decrease 
of grip strength, limitation of palmar flexion to 70 degrees, 
dorsiflexion to 80 degrees, ulnar deviation to 30 degrees, 
and radial deviation to 10 degrees with subjective complaints 
of pain.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
service-connected right wrist disorder have not been met.  38 
U.S.C.A. §  1155 (West 1991 & Supp 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 4.1, 4.7, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in the Supplemental Statement of the Case dated in April 
2002.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, even 
without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp 2002)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which assigns a maximum 10 percent rating for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  The 
regulations define normal range of motion for the wrist as 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2001).  The 
veteran is currently assigned a 10 percent evaluation, which 
is the highest schedule rating possible under this rating 
code.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Diagnostic Code 
5003 additionally provides that when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  

A review of his service medical records reveals that on 
separation examination, a history of an old fracture of the 
scaphoid of the right hand was surgically treated with bone 
grafts in 1945.  Slight limitation of motion of the right 
wrist was noted.  

Historically, the Board notes that a July 1998 Board decision 
determined that a 10 percent evaluation was warranted for the 
veteran's right wrist disability, effective October 16, 1948.  

On VA examination in March 1997, it was noted that the 
veteran had residuals of an operated nonunion of the right 
carpal navicular.  Degenerative changes around the navicular 
and some restriction of motion were noted.  The examiner 
noted that the veteran had definite restriction of function 
of the right hand secondary to the pain in the region of the 
carponavicular.  

VA outpatient treatment records dated from March 1997 to 
March 1999 were received.  The records essentially show that 
the veteran was seen for a variety of complaints, including 
reports of increased right wrist pain.  It was noted that the 
veteran recently re-injured his right wrist while scooping 
ice cream.  Several records reflect degenerative joint 
disease of the right wrist.  

On VA examination in March 1999, the veteran related that he 
injured his right hand during basic training.  He said that 
his wrist pain increased four years ago after scooping ice 
cream.  He reported increased pain with pressure on the wrist 
.  He said that he could not open the lid of a new jar and 
could not push a revolving door.  It was noted that the 
veteran wore a wrist splint to relive pain.  Physical 
examination of the right wrist no deformity or swelling.  
Tenderness on palpation of the right navicular bone was 
noted.  The veteran could not oppose the tip of the little 
finger with the tip of the thumb.  He had difficulty opposing 
the tip of the fingers to the median crease of the palm.  
Right hand grasp was 3/5 versus 5/5 of the left hand.  
Dorsiflexion was 30 degrees and palmar flexion was to 50 
degrees.  Radial deviation on the right was 25 degrees.  
Ulnar deviation was 15 degrees.  October 1997 X-ray studies 
of the right wrist reflected status post old healed fracture 
of the navicular bone.  Degenerative changes were noted, 
particularly at the base of the thumb.  The diagnosis was 
traumatic arthritis of the wrist joint.  

During the April 2001 Travel Board hearing, the veteran 
stated that his symptoms included persistent pain in the 
right wrist.  He testified that the pain increased throughout 
the day but was not severe.  The veteran said that he 
regularly wore a wrist guard due to his symptoms.  He claimed 
that he was entitled to a 20 percent disability rating for 
his service-connected right wrist disorder.  

VA outpatient treatment records dated from September 1999 to 
September 2001 reveal that the veteran was seen with 
complaints of right wrist pain in March 2001.  He described 
the wrist pain as a dull ache.  No swelling or discoloration 
was noted.  The diagnosis was status post right wrist injury.  
A June 2001 record shows that the veteran was issued a right 
wrist splint.  

On VA examination in November 2001, it was noted that the 
veteran was right-hand dominant.  It was reported that his 
right wrist injury never stopped him from earning a living to 
support himself or his family.  His current complaints 
included daily pain, 5/10 and 10/10 pain with downward 
pressure on the wrist.  He said that he had weakness of the 
right wrist accompanied by stiffness and swelling.  The 
veteran reported a sensation of heat with no redness.  He 
related that he had an instability of the wrist and felt that 
it gave way and locked.  It was noted that he took over-the-
counter non-steroidal anti-inflammatory medications for pain.  
The veteran related that he wore a wrist splint to prevent 
adverse movements that would cause increased pain symptoms. 
He has injured his hand and wrist since his service 
discharge.  It was noted that the veteran was able to 
accomplish activities of daily living independently.  On 
physical examination, position and light touch were in tact.  
Gross grasp of the right hand was equal to the left.  The 
examiner indicated that there appeared to be a clinically 
subluxated metacarpal joint at the right thumb.  Range of 
motion testing revealed flexion to 70 degrees, extension to 
80 degrees, radial deviation to 10 degrees and ulnar 
deviation to 30 degrees.  The examiner indicated that there 
was clinical evidence that there was a loss of passive range 
of motion for radial deviation which in and of itself was not 
a truly disabling entity.  There was also radiographic 
evidence of degenerative arthritis of the radiocarpal joint 
which is most likely related to the original injury.  The 
veteran was otherwise independent with the use of the right 
hand and wrist.  

The evidence of record shows that the veteran is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Under Code 5215, 
the only available schedular evaluation for limitation of 
motion of the wrist is 10 percent for either the minor or 
major extremity, and that requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  It is apparent from the medical evidence of 
record, the limitation of motion of the veteran's wrist does 
not reach a compensable level under this diagnostic code; 
however, he has X-ray evidence of arthritis, and pain on 
motion.  Therefore, he does meet the requirements for his 
currently assigned a 10 percent evaluation, which is the 
highest schedule rating possible under this rating code.  

If the veteran's wrist were ankylosed, an increased rating 
could be assigned under Code 5214.  However, the medical 
evidence does not show any ankylosis or impairment of the 
right wrist commensurate with ankylosis.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  The veteran's right wrist is 
not immobile, as he has the ability to move it, albeit in a 
limited fashion with some pain.  Therefore, consideration of 
a rating under Code 5214 is not warranted.

In consideration of any functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 38 
C.F.R. §§ 4.40, 4.45 must be considered).  When the maximum 
schedular rating is in effect for loss of motion of a joint, 
and the disability does not meet the criteria for a higher 
evaluation under any other applicable Code (after all other 
potential Codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the right wrist disability results 
in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  It is not shown that there is actual employment 
interference.  As such, further consideration of the 
provisions of 38 C.F.R. § 3.321 is not indicated.  

In summary, the Board finds that the objective assessment of 
the veteran's present impairment does not suggest that he has 
sufficient symptoms so as to warrant a rating in excess of 10 
percent.  Accordingly, the veteran's appeal is denied.  



ORDER

Entitlement to a rating in excess of 10 percent for a right 
wrist disability is denied.  




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

